 
Exhibit 10.15
(STERLING CHEMICALS LOGO) [h70203h7020300.gif]
 
2010 Bonus Plan
 
March 2010
 

 



--------------------------------------------------------------------------------



 



Sterling Chemicals, Inc.
2010 Bonus Plan
Introduction:
          Our 2010 Bonus Plan (our “Bonus Plan”) will be made up of the
following two programs (collectively, our “Bonus Programs”) that will provide
eligible salaried employees with opportunities to receive cash compensation in
addition to their salaries:

  •   Corporate Performance Bonus Program — pays bonuses based on our attainment
of environmental and safety goals, our achievement of specified levels of
Operating Cash Flow and on individual performance; and     •   Individual
Performance Bonus Program — pays bonuses based on individual performance,
irrespective of our environmental or safety performance or the amount of
Operating Cash Flow we earn during the year.

All of our salaried personnel (each an “Eligible Employee”), whether exempt or
non-exempt and including our President and Chief Executive Officer and our
Senior Vice Presidents (our “Executives”), are eligible to receive cash bonuses
under our Bonus Plan. In order to be paid a bonus, an Eligible Employee must be
employed by us at the time bonuses are paid, unless the employee has retired,
died or become disabled, in which event a pro rata bonus payment will be made
based on full months of service for the relevant year. For purposes of our Bonus
Plan, “retired” means the voluntary cessation of employment with us after
attaining age 55 with at least five years of services or the voluntary cessation
of employment with us after attaining age 65 (with no service restriction), and
“disabled” has the meaning set forth in our disability plan.
Corporate Performance Bonus Program:
General.
          Under our Corporate Performance Bonus Program, the amount of bonus
that each of our Eligible Employees is eligible to earn for any year is
determined by the Eligible Employee’s Bonus Target and performance during that
year relative to our corporate performance goals and his or her individual
performance goals. An Eligible Employee’s “Bonus Target” is a stated percentage
of the Eligible Employee’s annual base salary (set by our Compensation Committee
or our Board of Directors in the case of our Executives and by our Human
Resources & Administration Department in the case of all of our other Eligible
Employees). The maximum amount of bonus that can be earned by an Eligible
Employee for any year is 100% of his or her Bonus Target for performance
relative to corporate performance goals and 100% of his or her Bonus Target for
performance relative to individual performance goals. As in the past, attaining
threshold level of Operating Cash Flow will be required for any bonus to be paid
under our Corporate Performance Bonus Program.

 



--------------------------------------------------------------------------------



 



Corporate Performance Goals
          Our corporate performance goals under our Corporate Performance Bonus
Program are based on:

  •   the number of Employee OSHA recordable injuries experienced during the
year;     •   the number of Contractor OSHA recordable injuries experienced
during the year;     •   the number of environmental and process safety
management incidents experienced during the year (subject to meeting all process
safety management regulations); and     •   the amount of “Operating Cash Flow”
earned during the year.

Our Board of Directors has set threshold, target and maximum goals for each of
these categories for performance in 2010 as follows:

                                  Goal   Threshold     Target     Maximum      
 
Employee OSHA
Recordable Injuries(1)
    2       1       0       10 %
Contractor OSHA
Recordable Injuries(1)
    2       1       0       10 %
Environmental and
Process Safety Incidents(1)(2)
    3       2       1       10 %
Operating Cash Flow(3)
  $ 5.6M     $ 7.0M     $ 12.0M       70 %

 

(1) No credit if incident results in a fine   (2) • Environmental Incident
defined as:
- A release of chemicals that results in a Superfund reportable event;
     
- Any other environmental incident that requires immediate notification to state
or federal agencies (e.g., fire/explosion with potential impact outside the
facility); or
      - A violation resulting in a Notice of Enforcement that is not resolved
administratively.     • Process Safety Incident defined as an incident in which
a significant fire, explosion, chemical release or injury occurred due to the
direct involvement of a chemical process. This includes a fire or explosion
causing more than $50K in direct cost to Sterling, a chemical release to the
environment which impacts the community or a serious injury attributed to such
an event resulting in at least one lost work day.     • All Process Safety
Management regulations must be met to qualify.     • All incidents caused by
Acts of God are excluded.   (3) Operating Cash Flow means operating cash flow
(from our cash flow statements) minus maintenance capital expenditures and
proceeds from the sale of non-PP&E assets.

          At the end of each calendar year, the amount of bonus potentially
payable to each Eligible Employee for performance relative to our corporate
performance goals is determined by multiplying that Eligible Employee’s Bonus
Target times the aggregate percentage earned during that year for performance
relative to our corporate performance goals times 50%. The aggregate

-2-



--------------------------------------------------------------------------------



 



percentage is determined using the table above with the relevant percentage from
the table being multiplied by 0.5 if Threshold level is achieved, 1.0 if Target
level is achieved and 2.0 if Maximum level is achieved. Performance relative to
our Operating Cash Flow goals that is in between the established levels is
prorated on a straight line basis. As an example, if an Eligible Employee has a
base salary of $50,000 and Bonus Target of 10% and we achieved Target level for
Operating Cash Flow and Maximum level for Employee OSHA Recordable Injuries,
Contractor OSHA Reportable Injuries and Environmental and Process Safety
Incidents, the Eligible Employee’s potential bonus for performance relative to
our corporate performance goals would be:

  •   $50,000 times 10% (or $5,000) times aggregate percentage earned during the
year times 0.5, with the aggregate percentage being:

                 
Employee OSHA Recordable Injuries
    20 %     (10% @ 2X = 20 %) 
Contractor OSHA Recordable Injuries
    20 %     (10% @ 2X = 20 %)
Environmental and Process Safety Incidents
    20 %      (10% @ 2X = 20 %)
Operating Cash Flow
    70 %     (70% @ 1X = 70 %)
 
             
Aggregate Percentage
    130 %        

As a result, the Eligible Employee in the example would be eligible for a bonus
for performance relative to our corporate performance goals of up to $5,000
times 130% times 0.5, or $3,250.
Individual Performance Goals.
          If we attain at least the threshold level of Operating Cash Flow for
the relevant year, the rest of the bonus paid to each Eligible Employee under
our Corporate Performance Bonus Program (up to 1X) will be based on that
Eligible Employee’s Bonus Target times the aggregate percentage earned during
that year for performance relative to his or her individual performance goals.
The “aggregate percentage” earned during any year by an Eligible Employee for
his or her performance relative to his or her individual performance goals will
be determined using a table established for such Eligible Employee at the
beginning of that year for his or her individual performance goals (set by our
Board of Directors in the case of our Executives and by our Executives in the
case of all of our other Eligible Employees). As is the case for our corporate
performance goals, the relevant percentage for each individual performance goal
will be multiplied by 0.5 if Threshold level is achieved, 1.0 if Target level is
achieved and 2.0 if Maximum level is achieved and those percentages will then be
added together (with the multiplier for the relevant percentage pro-rated for
performance between any two levels on a straight-line basis for performance
goals based on arithmetic calculations).
          Continuing with the example given above, if the same Eligible Employee
had four individual performance goals, with each weighted at 25%, and Target
level was achieved for two individual performance goals and Maximum level was
achieved for two individual performance goals, his or her potential bonus based
on his or her performance relative to his or her individual performance goals
would be:

-3-



--------------------------------------------------------------------------------



 



$50,000 times 10% (or $5,000) times aggregate percentage earned during the year
times 0.5, with aggregate percentage being calculated as follows:

                 
Goal #1
    25 %     (25% @ 1.0 = 25 %)
Goal #2
    25 %     (25% @ 1.0 = 25 %)
Goal #3
    50 %     (25% @ 2.0 = 50 %)
Goal #4
    50 %     (25% @ 2.0 = 50 %)
 
             
Aggregate Percentage
    150 %        

As a result, the Eligible Employee in the example would be eligible to receive a
bonus for his or her performance relative to his or her individual performance
goals of up to $5,000 times 150% times 0.5 (or $3,750) and a total potential
bonus of up to $7,000 ($3,250 based on performance relative to our corporate
performance goals and $3,750 based on performance relative to his or her
individual performance goals).
Individual Performance Bonus Program:
          If we do not attain the threshold amount of Operating Cash Flow for
any year, each of our Eligible Employees (excluding our Executives and any of
our salaried employees with a Salary Grade of 12) has the ability to earn up to
a 1/2X bonus under our Individual Performance Bonus Program. If we earn at least
the threshold amount of Operating Cash Flow under our Corporate Performance
Bonus Program, no bonus is paid under our Individual Performance Bonus Program.
The actual potential bonus of each of our Eligible Employees under our
Individual Performance Bonus Program will be based solely on his or her
performance relative to his or her individual performance goals, and will be an
amount equal to 50% of the potential bonus that could have been paid to such
Eligible Employee under the individual performance goals portion of our
Corporate Performance Bonus Program if we had attained at least the threshold
level of Operating Cash Flow for that year. Under the example used above, the
Eligible Employee would have been eligible for a bonus of up to $7,000 under our
Corporate Performance Bonus Program, with $3,750 attributable to performance
relative to his or her individual performance goals. As a result, he or she
would be eligible for a bonus of up to $1,875 (50% of $3,750) under our
Individual Performance Bonus Program. Our Executives and any of our salaried
employees with a Salary Grade of 12 are not eligible for bonuses under our
Individual Performance Bonus Program.
General Terms:
Total Bonus Calculation and Payment.
          At the end of each year, our performance under each of our corporate
performance goals will be determined. Our financial results will determine the
amount of Operating Cash Flow earned during that year and, consequently, whether
a bonus will be paid under our Corporate Performance Bonus Program or under our
Individual Performance Bonus Program. At the same time, each Eligible Employee’s
performance relative to his or her individual performance goals will be assessed
and the amount of bonus paid to that employee under our Corporate Performance
Bonus Program or Individual Performance Bonus Program, as applicable, will be
determined. If the amount of bonus (prior to any payment reductions) to be paid
to any Eligible Employee (other than employee whose rating is DM) is less than
the amount

-4-



--------------------------------------------------------------------------------



 



paid to each hourly employee under our Gainsharing Program, then the amount of
that Eligible Employee’s bonus will be increased to match the amount paid under
our Gainsharing Program. All bonuses will be paid to all Eligible Employees on
or before March 14 in a single lump sum after all taxes have been withheld. The
payment of a bonus does not affect any employee’s base pay in any manner and has
no impact on the amount or level of benefits under any of our other benefit
plans.
Payment Adjustments.
          The amount of bonus paid to an Eligible Employee under our Bonus Plan
assumes continued employment with us in active status throughout the year. For
purposes of our Bonus Plan, active status is made up of regular hours worked,
vacation time, jury duty, service as a witness under court subpoena, funeral
leave and military leave. Non-active status includes all other absences from
work for any reason, including illness, injury, personal business, doctor’s
appointment, excused absence, family illness, leave of absences and personal
leave, etc. Once the amount of bonus to be paid to an Eligible Employee is
determined under our Bonus Plan, that amount may be reduced if the Eligible
Employee has accumulated absences totaling at least 44 working days (352 hours
for shift workers) during the relevant year. The amount of reduction will be
16.67% for the first 44 working days (352 hours for shift workers) of non-active
status plus an additional 8.33% reduction for each additional 22 working days
(176 hours for shift workers) of non-active status during the year for which the
bonus is being paid. The amounts of bonuses paid to Eligible Employees may also
be reduced by the Executives or our Board of Directors or Compensation Committee
for various business considerations or adjusted, up or down, based on additional
individual performance factors.
          The bonus paid to any Eligible Employee under our Bonus Plan who was
hired after July 1 of the year during which performance is being assessed will
be pro rated based on the number of full months of service during that year. The
amount of bonus paid to any Eligible Employee who became eligible under our
Bonus Plan in the first half of a year due to a promotion or change in job
classification or being hired will not be pro rated due to such promotion, job
reclassification or hiring (i.e., all months of service with us during the
relevant year will be treated as if they were performed in the Eligible
Employee’s most recent position). The amount of bonus paid to any Eligible
Employee who has a change is status under our Bonus Plan on or after July 1 due
to a promotion or change in job classification will be pro rated based on the
number of months of service in the year in each status. For example, if an
Eligible Employee’s salary and bonus percentage were increased October 1 due to
a promotion, 3/4s of such Eligible Employee’s bonus would be calculated using
his or her salary and bonus percentage prior to such promotion and 1/4 of such
Eligible Employee’s bonus would be calculated using his or her salary and bonus
percentage after such promotion.

-5-